                                                                              3/4/2020




                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION




 JANE DOE NO. 1

                             Plaintiff,           No. CV-19-54-BU-SEH

 V.
                                                  ORDER
 MONTANA STATE UNIVERSITY,

                             Defendant.


      Upon the record made in open Court,

      ORDERED:

      1.        Defendant's Motion to Dismiss Claim 2 and Claims for Declaratory

and Injunctive Relief1 is GRANTED.




      1
          Doc. 8.
         2.        Plaintiffs Motion for Leave to File Second Amended Complaint,2

which seeks to add Jane Doe No. 2, is DENIED.

         3.        Plaintiff shall have to and including 4:45 p.m. on March 13, 2020, to

file a second amended complaint, directed to Claim 2 of the First Amended

Complaint and Demand for Jury Trial 3 ofNovember 27, 2019 .
                           ..-1-J
         DATED this _Jf_'iday of March, 2020.




                                                   United States District Judge




     2
         Doc. 11.
     3
         Doc. 5.

                                             -2-
